Citation Nr: 1127376	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a scar on the right hand.  

2.  Entitlement to a disability rating in excess of 40 percent for the residuals of a laceration to the right wrist with ulnar nerve deficit and a laceration of the flexor carpi ulnaris ulnar artery.  

3.  Entitlement to service connection for a left arm/shoulder disability, to include as secondary to service-connected residuals of a laceration to the right wrist.  

4.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder.  

5.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has moved addresses since this time, and his appeal originates from the RO in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing before the undersigned in November 2010.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a left arm/shoulder disorder, entitlement to an initial rating in excess of 10 percent for dysthymic disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and  are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At his November 2010 hearing before the Board, the Veteran withdrew his claims of entitlement to a rating in excess of 40 percent for the residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, and entitlement to an initial rating higher than 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the issues of entitlement to a rating in excess of 40 percent for residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, and entitlement to an initial rating higher than 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In January 2009, the Veteran submitted a VA Form 9 perfecting his appeals as to the issues of entitlement to a rating in excess of 40 percent for residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, and entitlement to an initial rating higher than 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, as identified in the December 2008 statement of the case.

At his November 2010 hearing before the Board, the Veteran withdrew his appeals as to these issues.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeals as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeals as to the issues of entitlement to a rating in excess of 40 percent for residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, and entitlement to an initial rating higher than 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to a rating in excess of 40 percent for residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, and entitlement to an initial rating higher than 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery, are dismissed.  


ORDER

The appeal is dismissed with respect to the claim of entitlement to a rating in excess of 40 percent for the residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery.

The appeal is dismissed with respect to the claim for entitlement to an initial rating in excess of 10 percent for scarring of the right hand associated with residuals of a laceration to the right wrist with ulnar nerve deficit and laceration of the flexor capri ulnaris ulnar artery.  
REMAND

Left Arm/Shoulder

The Veteran alleges that he currently experiences a chronic disorder in the left arm/shoulder as a consequence of his service-connected residuals of lacerations to arterial and nervous structures in the right wrist and hand.  The service treatment records do not contain any documentation of consultation, treatment, or complaint of left shoulder symptoms, and the Veteran does not allege that any current left shoulder condition is directly related to service.  With regard to his specific contentions, the Veteran has forwarded the argument that the disablement in his right upper extremity is so severe that he has difficulty lifting with both hands.  The Veteran complains of pain in the left shoulder, which he believes is a result of systemic nerve disease that is associated with the service-connected right wrist conditions.  Further development is required before a final resolution can be made.  

Upon receipt of the Veteran's claim, the RO scheduled a "fee basis" examination to address a potential secondary relationship between a current left upper extremity disorder and the service-connected right arm condition, to include the nerve disablement.  In the associated report, dated in June 2007, the Veteran was diagnosed as having a torn rotator cuff in the left shoulder, "status post open repair with residual scar and pain." The condition was noted to have been present since 2000, when the Veteran underwent open debridement of his left shoulder.  With regard to a nexus between the service-connected right arm and the post-operative left shoulder, the examiner stated his belief that conditions are "more likely than not independent of each other."  There is, however, a limited rationale associated with his conclusion.  The most noticeable flaw is that the examiner never mentioned a potential aggravating relationship between the left shoulder and right wrist.  While causation is ostensibly addressed, the examiner simply stated that it was "less likely than not" that the left arm and shoulder condition were related to the residual condition in the right wrist, with no reasoning as to why that was the case.  The Veteran's functional limitations were mentioned; however, there is no assessment made with regard to causation or aggravation save for this short, equivocal, and conclusory declaration. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The results of the June 2007 "fee basis" examination do not include an adequate rationale for the conclusions contained therein, and no mention is made of a potential aggravating relationship between the service-connected right wrist/hand disabilities and the claimed left arm/shoulder condition.  Thus, in order to rectify this defect, the Veteran is to be scheduled for a comprehensive VA examination with the appropriate specialist to address the etiology of his left shoulder condition.  The examiner is to specifically be asked if it is at least as likely as not that a current left arm/shoulder disability was either caused or aggravated beyond the natural course of the disease process by service-connected residuals of a right wrist/hand injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Dysthymic Disorder

The Veteran is currently in receipt of a 10 percent evaluation for dysthymic disorder.  Service connection was granted for this condition in August 2007, and an effective date was set to October 2006.  At that time, the current 10 percent evaluation was established, and the Veteran contends that this does not adequately contemplate the severity of his symptoms.  

The Veteran was afforded a psychiatric examination in connection with his initial claim for service connection.  The associated report, dated in June 2007, contains the assessment of dysthymic disorder with a Global Assessment of Functioning (GAF) score of 60.  This formed the basis of the RO's initial rating, and the Veteran argues that his symptoms have grown in severity since that time.  Indeed, the Veteran was afforded a hearing with the undersigned Acting Veterans Law Judge in November 2010, at which time the Veteran and his spouse expressly noted a worsening of symptoms since the last VA examination.  Specifically, the Veteran's spouse reported that "it's really, really picked up speed over the last two and a half or three years."  She reported that the condition was "progressive" and that new symptoms of anger, anxiety, and irritability were entering the disability picture.   

In claims for a higher initial rating, it is of the highest importance to obtain evidence which accurately portrays the disability picture.  With the allegation of worsening, the Veteran and his spouse have put forth the argument that the evidence of record, to include the 2007 VA examination, does not accurately reflect the current level of disability.  Indeed, the Board notes that the 2007 examination is almost four years old, and given that the Veteran complains of additional symptoms, it is reasonable to conclude that the most current evidence of psychiatric disablement is not of record.  Thus, though the date of an examination, in and of itself, is not necessarily a reason to remand for additional development, in the interest of ensuring that the most accurate assessment of the disability is present in the record, the Veteran should be afforded a new VA psychiatric examination to ascertain the current level of severity for his service-connected dysthymic disorder.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

TDIU

The Board notes that the Veteran has argued that his service-connected disabilities prevent him from being able to engage in any type of substantially gainful employment.  The claim for entitlement to a TDIU cannot be adjudicated until there has been resolution of both the service connection and initial rating claims on appeal; however, it would be especially helpful if, during the requested VA examinations, the respective examiners would opine as to what impact, if any, the service-connected conditions have on the Veteran's ability to secure and maintain employment.  The examiner addressing the claim for entitlement to service connection for a left arm/shoulder disability should opine as to what impact the service-connected right wrist residuals (40 percent disabling), to include the separate evaluation for scarring (10 percent disabling), have on the Veteran's ability to work, as well as addressing what impact the left arm/shoulder condition has on employment (should that condition be found to be related, wither causally or by aggravation, to the service-connected right upper extremity conditions).  Additionally, the VA psychiatric examiner should specifically state the impact that service-connected dysthymia has on the Veteran's ability to secure and maintain employment.  Detailed rationales should be attached to each examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully satisfied.  The Veteran may supplement the record with any evidence in his possession which may help to substantiate his claims.  

2.  Schedule the Veteran for a VA examination for the purposes of determining the etiology of any chronic condition in the left arm/shoulder, to include post-operative residuals of debridement of the left rotator cuff.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that any current left shoulder condition was caused or aggravated beyond the natural course of the disease process by service-connected residuals of an injury to the right wrist (with damage to the arterial and nerve structures in the right upper extremity).  Additionally, the examiner should opine as to what, if any, impact the left arm/shoulder disability and the service-connected right upper extremity conditions have on the Veteran's ability to secure and maintain substantially gainful employment.  A detailed rationale must accompany any conclusions reached in the report of examination.  

3.  Schedule the Veteran for a VA psychiatric examination for the purposes of determining the current level of severity for service-connected dysthymic disorder.  The Veteran's contentions of an increase in severity should be noted, and the examiner must also not what impact, if any, the service-connected psychiatric condition has on the Veteran's ability to secure and maintain substantially gainful employment.   A detailed rationale must accompany any conclusions reached in the examination report.  

4.  After conducting any additional indicated development, readjudicate the Veteran's claims.  If the claims remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


